Campbell, J.,
delivered the opinion of the court.
The effect of the decree of the Chancery Court, in the suit of Yale against the Champlins, was to vest in Yale the title of C. B. Champlin, and thereby to make Yale the holder, by successive conveyances, of the title which Z. Hooker had conveyed in 1845. The result of the chancery suit was the equivalent *202of a deed by C. B. Champlin to Yale; and if Champlin was plaintiff in this action, there can be no question that he could recover the land from plaintiff in error, who claims by descent devolved upon him by the death of Z. Hooker in 1861. Therefore Yale is entitled to recover. * If the record of the attachment suit had any value to plaintiff in error, he lost it by procuring its exclusion from the evidence. But it could not have availed him. If Champlin permitted his title to be divested, and vested in Yale, it is not for Hooker to object. If the decree in chancery was void, it could not avail against Hooker, because then it would not have been effective to transfer Champ-lin’s title to Yale ; but it is not void. The Chancery Court had jurisdiction both of the subject-matter and the parties, and if it- rendered a decree upon insufficient evidence, such decree was merely erroneous^ and for that plaintiff in error cannot complain of it.
Judgment affirmed.